KINKADE, J.
When an association of individuals desires *50to operate a designated bus line as a common carrier of passengers, and to do this under a corporate name which they have adopted and stated in articles of incorporation which they have filed with the secretary of state, and have filed an application with the Public Utilities Commission for the issue of a certificate of public convenience and necessity for such operation in which application it is stated that they were on the date therein named a body corporate, a motor transportation company acting in good faith as such, when in fact they had on said date issued no capital stock, had no stockholders, no board of directors nor any legally elected officers, such misrepresentations of fact will justify the Commission in refusing such certificate, or if one has been issued, relying on the truth of such application, the Commission, on proof of such falsity, has full power to recall and cancel such certificate.